MEMORANDUM DECISION
PER CURIAM.
Movant Kevin Jackson was convicted of second degree murder and sentenced to life imprisonment. Following his conviction, Movant filed a Rule 29.15 motion for post-conviction relief, which was denied. Mov-ant’s conviction was affirmed and his appeal of his Rule 29.15 motion was dismissed in State v. Jackson, 913 S.W.2d 431 (Mo.App. E.D.1996).
On November 5, 1997, Movant filed another motion for post-conviction relief, but he sought relief under section 547.360, RSMo Cum.Supp.1998, effective August 28, 1997. The motion court dismissed Movant’s motion as successive to his previously filed Rule 29.15 motion. Movant initially filed his appeal from the motion court’s judgment in the Missouri Supreme Court, but they transferred the ease to this court on January 20, 1999. On appeal, Movant argues the motion court clearly erred in dismissing his motion because section 547.360 and Rule 29.15 provide separate viable options for seeking post-conviction relief. The Missouri Supreme Court recently decided this precise issue in *520Schleeper v. State, 982 S.W.2d 252 (Mo. bane, 1998), concluding that section 547.360 does not provide a separate and independent avenue for post-conviction relief from Rule 29.15. Id. Therefore, the motion court did not clearly err in denying Movant’s motion as successive. Point denied.
Judgment affirmed pursuant to Rule 84.16(b).